                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                         No. 5:18-HC-2064-FL


 ENOC ALCANTARA-MENDEZ,                          )
                                                 )
                  Petitioner,                    )
                                                 )
        v.                                       )                         ORDER
                                                 )
 J.C. HOLLAND,                                   )
                                                 )
                  Respondent.                    )


        Petitioner, a federal civil detainee proceeding pro se, filed this petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241. The matter is before the court for a preliminary review under

28 U.S.C. § 2243, which provides that the court need not seek a response from the respondent when

it is clear on the face of the petition that petitioner is not entitled to relief.

                                            BACKGROUND

        On April 22, 2003, petitioner pleaded guilty in the United States District Court for the

District of Puerto Rico to one count of possession of child pornography, in violation of 18 U.S.C.

§ 2252(a)(4)(A). United States v. Alcantara-Mendez, No. 3:03-CR-18-FAB-1 (D.P.R. Apr. 22,

2003). Petitioner was subsequently sentenced to a term of 40 months’ imprisonment and 3 years

supervised release. Id. (Aug. 22, 2003). Petitioner’s conviction and sentence were affirmed on

direct appeal, with exception that the First Circuit vacated one of his supervised release conditions.

Id. (Oct. 28, 2005). Petitioner also has filed at least two motions to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255. Alcantara-Mendez v. United States, No. 3:16-CV-1973

(D.P.R. June 16, 2016) (denying leave to file second or successive § 2255 petition).
         Following his release from custody, the sentencing court revoked petitioner’s supervised

release, and he was thereafter sentenced to an additional term of nine months’ imprisonment. United

States v. Alcantara-Mendez, No. 3:03-CR-18-FAB-1 (D.P.R. June 6, 2006). On February 28, 2007,

the day of his scheduled release from custody, petitioner was charged with making threats to assault

and murder a federal judge. United States v. Alcantara-Mendez, No. 3:07-CR-86-ADC-1 (D.P.R.

Feb. 28, 2007). The district judge in petitioner’s new criminal case found petitioner incompetent

to stand trial, and he was thereafter committed to the custody and care of the attorney general

pursuant to 18 U.S.C. § 4246. United States v. Alcantara-Mendez, No. 5:11-HC-2178-BR

(E.D.N.C. June 29, 2012). Petitioner remains committed under § 4246 at the Federal Medical

Center-Butner. (“FMC-Butner”). Id. (May 30, 2018). Upon release from commitment, petitioner

will be subject to an additional term of supervised release stemming from his original 2003

conviction for possession of child pornography.1 Alcantara-Mendez v. United States, No. 3:16-CV-

1973-FAB (D.P.R. Aug. 12, 2016).

         Petitioner filed the instant petition on March 15, 2018. Thereafter, petitioner moved to

suspend preliminary review of the petition pending filing of amended petition. On November 15,

2018, the court granted petitioner’s motion to suspend preliminary review, and directed petitioner

to file amended petition within 30 days of entry of the order. Petitioner timely complied by filing

amended petition on December 20, 2018. The instant amended petition raises the following grounds

for relief: 1) his conviction under 18 U.S.C. § 2552(a)(4) is invalid because the government cannot



         1
          Where petitioner is subject to additional term of supervised release after release from civil commitment, the
court assumes, without deciding, that petitioner satisfies the “in custody” requirement for bringing a habeas petition
under § 2241. See Maleng v. Cook, 490 U.S. 488 (1989) (per curiam) (discussing jurisdictional requirement that
petitioner be in custody pursuant to the challenged judgment to bring habeas petition). In light of the court’s dismissal
of the petition as set forth below, it is not necessary to address this issue.

                                                           2
prove certain elements of the offense; and 2) his conviction is invalid because the government of

Puerto Rico did not take care that 18 U.S.C. § 2552(a)(4) be faithfully executed.2

                                                   DISCUSSION

         Although petitioner filed his claim under 28 U.S.C. § 2241, he is in fact attacking the

legality, rather than the execution of, his conviction. The legality of a prisoner’s conviction must

be challenged under 28 U.S.C. § 2255 unless “the remedy by motion [under § 2255] is inadequate

or ineffective to test the legality of his detention.” 28 U.S.C. § 2255(e); see In re Vial, 115 F.3d

1192, 1194 (4th Cir. 1997) (en banc). Section 2255(e) – known as the “savings clause” – is a limit

on the court’s subject matter jurisdiction to consider a § 2241 petition challenging a conviction or

sentence, and thus compliance with the savings clause’s requirements cannot be waived by the

parties. United States v. Wheeler, 886 F.3d 415, 426 (4th Cir. 2018); see also Williams v. Warden,

Fed. Bureau of Prisons, 713 F.3d 1332, 1340 (11th Cir. 2013). The burden is on the petitioner to

allege sufficient facts to show that § 2255 is an inadequate or ineffective remedy. See Rice v.

Rivera, 617 F.3d 802, 807 (4th Cir. 2010); Anderson v. Andrews, 707 F. App’x 790 (4th Cir. 2018)

(per curiam) (noting that petitioner “fails to satisfy his burden of demonstrating that 28 U.S.C. §

2255 (2012) is an inadequate or ineffective means of challenging the validity of his detention”).

         The Fourth Circuit has developed the following standard for finding that § 2255 is an

inadequate or ineffective remedy in the context of § 2241 challenges to a conviction. See In re

Jones, 226 F.3d 328, 333-34 (4th Cir. 2000). In Jones, the court held that:




         2
          Petitioner’s original petition (DE 4) raised additional grounds for relief that were not included in the amended
petition. The court assumes petitioner has abandoned such claims. But even assuming the additional claims in the
original petition are properly before the court, they would be subject to dismissal for the same reasons as the claims in
the amended petition, as set forth below.

                                                            3
                  § 2255 is inadequate and ineffective to test the legality of a
                  conviction when: (1) at the time of the conviction, settled law of this
                  circuit or the Supreme Court established the legality of the
                  conviction; (2) subsequent to the prisoner’s direct appeal and first §
                  2255 motion, the substantive law changed such that the conduct of
                  which the prisoner was convicted is deemed not to be criminal; and
                  (3) the prisoner cannot satisfy the gatekeeping provisions of § 2255
                  because the new rule is not one of constitutional law.

Id.   Section 2255 is not rendered inadequate or ineffective merely because a petitioner is

procedurally barred from filing a § 2255 motion. Vial, 115 F.3d at 1194 n.5.

         Petitioner cannot satisfy the Jones test. Petitioner has not demonstrated that “subsequent to

the prisoner’s direct appeal and first § 2255 motion, the substantive law changed such that the

conduct of which the prisoner was convicted is deemed not to be criminal.” Jones, 226 F.3d at 334.

The conduct underlying petitioner’s criminal offense remains criminal. See 18 U.S.C. § 2552(a)(4).

Petitioner has therefore not shown that § 2255 is an inadequate or ineffective remedy under the

Jones test.3 Accordingly, the court lacks jurisdiction to resolve the petition on the merits, and the

petition is dismissed without prejudice.           Wheeler, 886 F.3d at 426.

         After reviewing the claims presented in the habeas petition in light of the applicable

standard, the court determines that reasonable jurists would not find the court’s treatment of any of

petitioner’s claims debatable or wrong, and none of the issues deserve encouragement to proceed

further. See 28 U.S.C. § 2253(c); Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). Accordingly,

the court denies a certificate of appealability.


         3
          To the extent petitioner is arguing that § 2255 is inadequate or ineffective because his § 2255 motion raising
these claims should not have been dismissed as successive, this circumstance standing alone does not entitle petitioner
to review of his conviction under § 2241. See Jones, 226 F.3d at 333-34. Petitioner filed an appeal of the subject § 2255
ruling, but the First Circuit declined to issue a certificate of appealability or grant authorization to file a second or
successive § 2255 petition. Alcantara-Mendez v. United States, No. 3:16-CV-1973 (D.P.R. Jun 16, 2016). This court,
of course, has no authority to review petitioner’s conviction or sentence simply because he is dissatisfied with the
outcome of his prior § 2255 motion.

                                                           4
       The court also cannot convert the petition into a § 2255 motion because petitioner previously

has filed such a motion. Alcantara-Mendez v. United States, No. 3:16-CV-1973 (D.P.R. May 25,

2016). Petitioner must seek pre-filing authorization from the First Circuit before filing a second or

successive § 2255 motion. 28 U.S.C. §§ 2244(b)(3), 2255(h); see Evans-Garcia v. United States,

744 F.3d 235, 237 (1st Cir. 2014).

                                         CONCLUSION

       Based on the foregoing, the petition is DISMISSED without prejudice. A certificate of

appealability is DENIED. The clerk of court is DIRECTED to close this case.

       SO ORDERED, this the 10th day of January, 2019.



                                              _____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge




                                                 5
